MR. JUSTICE GROVES
dissenting:
I have no trouble with the majority holding that the shopping center is a functional equivalent of a community business block. Neither do I have any problem with the majority ruling that there are not other reasonable opportunities for conveying the message to the intended audience. I would have less trouble if this were non-union lettuce. It is union lettuce, but the union involved is not that one favored by the protestors. Safeway is caught in the middle of a dispute between two unions out in California. In such a situation I would hold that this protest does not relate to the function of the property.